C. Allen, J.
We think none of the plaintiff’s objections to the bond sufficient to invalidate the defendant’s appeal.
1. It was not necessary to name the surety in the body of the bond. Danker v. Atwood, 119 Mass. 146. Ahrend v. Odiorne, 125 Mass. 50.
2. There were two seals in fact, and that is enough. Mill Bam Foundery v. Hovey, 21 Pick. 417, 428.
3. It was not necessary to specify the day of the month in the date of the bond. Shaughnessey v. Lewis, 130 Mass. 355.
4. The statement of the damages and costs conforms to the record. The insertion of the word “ and” after “ twenty dollars” signifies nothing, since it was not followed by any further sum in cents.
5. The principal obligor is described throughout the body of the bond as Mary Dupuis, but she signed it as Mary J. Dupuy. This bond was seasonably filed for an appeal bond, and was approved by the court. This shows that the defendant adopted both names, which are probably pronounced alike. She was also described in the writ as 41 Mary Dupuis, otherwise known *457as Mary Dupue,” and she made no objection to this description. She thus accepted and adopted the different modes of spelling hex name, and could not be heard to deny that she was bound upon the bond. Janes v. Whitbread, 11 C. B. 406. The bond was presented in behalf of the defendant, and was approved by the court, and this implies that there was no question as to the identity of the defendant. Under these circumstances, her insertion of a middle initial in her signature did not affect the validity of the bond. Games v. Stiles, 14 Pet. 322, 327. Franklin v. Talmage, 5 Johns. 84. The fact that she could not defend against the bond may not be decisive of its sufficiency to give jurisdiction of the appeal. Putnam v. Boyer, 140 Mass. 235. But the variation in the names is so slight, and the mistake, if any, is so easily corrected, that we think the bond may properly be held to be a sufficient compliance with the statutory requirements. Motion to dismiss disallowed.